UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6015


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD ALLEN SMITH, JR., a/k/a Smitty,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Frederick P. Stamp, Jr.,
Senior District Judge. (2:00-cr-00007-FPS-JES-1)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Richard Allen Smith, Jr., Appellant Pro Se.         Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia; Robert Hugh McWilliams, Jr., John Castle Parr,
Assistant United States Attorneys, Wheeling, West Virginia;
Stephen Donald Warner, Assistant United States Attorney, Elkins,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard       Allen     Smith,      Jr.,           appeals       the    district         court’s

order denying his motions for a mandatory evidentiary hearing,

to strike the Government’s consolidated response to his motions,

for   a    release    order,     and      for        a    certificate          of   release,          and

construing his motions for summary judgment and to review his

sentence     as     successive       28    U.S.C.              § 2255    (2012)      motions         and

dismissing them as unauthorized.                          We confine our review to the

issues raised in the Appellant’s brief.                            See 4th Cir. R. 34(b).

Smith does not challenge in his informal brief the basis for the

district      court’s        denial       of     his           motions       for     a    mandatory

evidentiary       hearing,     to     strike             the    Government’s         consolidated

response     to     his     motions,       for       a     release        order,         and    for    a

certificate of release.              Thus, he has forfeited appellate review

of the court’s disposition of those motions, and we affirm that

portion of the court’s order.

      To    the     extent    that     Smith         seeks        to    appeal      the       district

court’s order construing his motions for review of sentence and

for   summary       judgment     as       successive             and     unauthorized           § 2255

motions, the order is not appealable unless a circuit justice or

judge      issues    a    certificate           of        appealability.                 28     U.S.C.

§ 2253(c)(1)(B) (2012).              A certificate of appealability will not

issue      absent    “a      substantial         showing           of        the    denial      of     a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                               When the

                                                 2
district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating        that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El    v.   Cockrell,       537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Smith has not made the requisite showing.                   Accordingly, we deny

a   certificate    of    appealability        and    dismiss     the    appeal.      We

dispense    with       oral   argument    because         the    facts    and     legal

contentions      are    adequately   presented       in    the   materials       before

this court and argument would not aid the decisional process.



                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                          3